Citation Nr: 0901313	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to May 26, 2004, 
for service connection for type II diabetes mellitus with a 
diabetic left foot ulcer.

2.  Entitlement to an effective date prior to May 26, 2005, 
for service connection for the complications of type II 
diabetes mellitus, namely diabetic retinopathy, 
cardiomyopathy, hypertension, diabetic nephropathy, bilateral 
peripheral neuropathy of the upper and lower extremities, and 
impotency.  

REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968 
and from October 1969 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1. The veteran's original claim for service connection for 
type II diabetes mellitus was received on May 26, 2005; there 
are no communications prior to this time which may be 
considered a formal or informal claim.

2. The RO established service connection for type II diabetes 
mellitus with diabetic left foot ulcer, effective May 26, 
2004, pursuant to the earlier effective date provisions for 
service connection grants under liberalizing legislation 
pursuant to 38 C.F.R. § 3.114(a)(3).

3.  The RO established service connection for diabetic 
retinopathy, cardiomyopathy, hypertension, diabetic 
nephropathy, peripheral neuropathy of the upper or lower 
extremities, and impotency on May 26, 2005, the date the RO 
received the veteran's claim for diabetes mellitus and its 
secondary disabilities.

4.  The medical evidence of record fails to show that the 
veteran was diagnosed with diabetic retinopathy, 
cardiomyopathy, hypertension, diabetic nephropathy, 
peripheral neuropathy of the upper or lower extremities, or 
impotency on the effective date of the liberalizing 
legislation that allowed presumptive service connection for 
type II diabetes mellitus due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 26, 
2004 for the grant of service connection for type II diabetes 
mellitus with a diabetic left foot ulcer have not been met.  
38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.114, 3.400, 3.816 (2008).

2.  The criteria for an effective date earlier than May 26, 
2005 for the grant of service connection for the 
complications of type II diabetes mellitus, namely diabetic 
retinopathy, cardiomyopathy, hypertension, diabetic 
nephropathy, bilateral peripheral neuropathy of the upper and 
lower extremities, and impotency have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.114, 3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by letters dated in June 2005 and April 2006, which informed 
the veteran of the criteria for presumptive service 
connection based on herbicide exposure and how VA determines 
effective dates.  A June 2006 rating decision informed the 
veteran of the earlier effective date provisions for 
liberalizing legislation pursuant to 38 C.F.R. § 3.114, and 
the veteran's claim was subsequently readjudicated, as 
reflected by a February 2007 statement of the case and a 
February 2008 supplemental statement of the case.  
Additionally, the veteran's submitted statements and Board 
hearing testimony reflects an understanding of how to 
establish an earlier effective date, and he has been 
represented by a Service Organization throughout the claims 
process.  Accordingly, the Board concludes that any notice 
errors are harmless.

With respect to the duty to assist, the veteran's VA 
treatment records have been obtained, as well as all 
available records identified by the veteran.  Additionally, 
the veteran was afforded a diabetes mellitus examination for 
VA purposes, and he testified at a hearing before the 
undersigned Veterans Law Judge.  

II. Earlier Effective Date

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  

With respect to earlier effective date claims for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, VA has issued special regulations to 
implement orders of a United States district court in the 
class action of Nehmer v. United States Department of 
Veteran's Affairs.  38 C.F.R. § 3.816 (2008).  See Nehmer v. 
U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 
1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 
2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease.  38 
C.F.R. § 38 C.F.R. § 3.816(b)(1)(i) (2008).  The term covered 
herbicide diseases includes type II diabetes mellitus.  38 
C.F.R. § 3.816(b)(2)(i) (2008).  This regulation applies to 
claims for disability compensation for the covered herbicide 
disease that were either pending before VA on May 3, 1989, or 
were received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease.  38 C.F.R. § 
3.816(c) (2005).  

Diabetes mellitus, type II, was included as a presumptive 
Agent Orange disease under 38 C.F.R. § 3.309(e), which was 
made effective by VA as of July 9, 2001.  The legislation was 
then made retroactive by the United States Court of Appeals 
for the Federal Circuit back to May 8, 2001.  See Liesegang 
v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).  Accordingly, if the veteran's claim was received 
between May 3, 1989 and May 8, 2001, the effective date must 
be the date of the claim.  Otherwise, the effective date of 
the award will be determined in accordance with § 3.114, 
which addresses effective dates when service connection has 
been granted based on a liberalizing change in the law (i.e. 
the inclusion of type II diabetes mellitus as a disease 
formally associated with exposure to herbicide agents).  

Under 38 C.F.R. § 3.114, an effective date one year prior to 
the date of the veteran's claim may be awarded when the 
evidence shows that the veteran met all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing law or VA issue (May 8, 2001) and that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114.  The eligibility criteria include a 
diagnosis of the claimed disorder.  

Diabetes Mellitus, Type II, with Diabetic Left Foot Ulcer

The veteran contends that he is entitled to an effective date 
prior to May 26, 2004 for the award of service connection for 
his type II diabetes mellitus with diabetic left foot ulcer.  
The record reflects that he was first diagnosed with type II 
diabetes mellitus in approximately 1994 and a diabetic foot 
ulcer in 2001.

The veteran filed a claim of entitlement to service 
connection for type II diabetes mellitus and a diabetic foot 
ulcer by means of a VA Form 21-4138 received on May 26, 2005.  
Prior to this time, there was no indication of a request of 
service connection for diabetes mellitus.  38 C.F.R. §§ 
3.151(a), 3.155(a) (2005).

As referenced above, VA issued regulations creating a 
presumption of service connection for diabetes mellitus, type 
II, effective May 8, 2001.  66 Fed. Reg. 23,166.  Because the 
veteran did not file his claim on or before May 8, 2001, 
Nehmer is inapplicable to the instant case, and therefore the 
effective date cannot be earlier than the effective date of 
the liberalizing law, May 8, 2001, and cannot be retroactive 
for more than one year from the date of application.  38 
U.S.C.A. § 5110(g) (West 2002); McCay v. Brown, 9 Vet. App. 
183 (1996), aff'd by 106 F.3d 1577 (Fed. Cir. 1997); 38 
C.F.R. § 3.114 (2005).  The RO established service connection 
for type II diabetes mellitus with diabetic left foot ulcer 
as a disease presumed to be due to exposure to herbicide or 
Agent Orange and established the effective date of the award 
as May 26, 2004 in accord with 38 C.F.R. § 3.114(a)(3).  See 
also Liesegang, 312 F.3d 1368.  

The Board acknowledges the veteran's contention that the 
effective date of his diabetes mellitus service connection 
grant should correspond to the date he first sought treatment 
for his type II diabetes mellitus at a VA medical facility.  
However, no claim for service connection for diabetes 
mellitus was received until May 26, 2005, and there are no 
prior documents that can be construed as a claim for service 
connection for type II diabetes mellitus.  Although he was 
diagnosed with the disease prior to May 8, 2001, the 
effective date of service connection is determined by the 
date he filed his original claim with VA, and with 
application of 38 C.F.R. § 3.114(a)(3), which allows an 
effective date for no more than one year prior to the date of 
receipt of the veteran's claim.  Accordingly, an effective 
date prior to May 26, 2004 is not warranted.

Disabilities Secondary to Diabetes Mellitus, Type II

The RO received the veteran's claims relating to the 
complications of diabetes, namely diabetic retinopathy; 
cardiomyopathy; hypertension; diabetic nephropathy; and 
peripheral neuropathy of the extremities on May 26, 2005, and 
he is service-connected for these disabilities secondary to 
his diabetes mellitus due to herbicide exposure.  
Additionally, the RO granted service connection for impotency 
based on the veteran's diagnosis of impotency (secondary to 
diabetes mellitus) at his October 2005 diabetes mellitus 
examination for VA purposes.  There are no earlier 
correspondences with regard to any of these disabilities that 
may be construed as an earlier formal or informal claim; 
therefore, the effective date of the award shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  
38 C.F.R. § 3.816(c)(4).   

As set forth above, pursuant to 38 C.F.R. § 3.114, the 
provision allowing an effective date of one year prior to the 
date of the veteran's claim when service connection is 
granted based on liberalizing legislation, require that the 
evidence show the veteran met all eligibility criteria, 
including a diagnosis of the claimed disorder, for the 
liberalized benefit on the effective date of the liberalizing 
law, May 8, 2001, and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114.  

A review of the medical evidence of record fails to show that 
the veteran was diagnosed with diabetic retinopathy, 
cardiomyopathy, hypertension, diabetic nephropathy, 
peripheral neuropathy of the extremities, or impotency as of 
May 8, 2001, the effective date the liberalizing law.  The 
medical evidence of record first reflects diagnosis of 
diabetic retinopathy in a June 2001 VA treatment record; a 
diagnosis of cardiomyopathy at his October 2005 examination 
for VA purposes (VA treatment records reflect that the 
veteran had a myocardial infarction with stent placement in 
November 2004); a diagnosis of diabetic nephropathy at his 
October 2005 examination (VA treatment records reflect renal 
failure in November 2004); a diagnosis of hypertension in a 
March 2002 VA treatment record; a diagnosis of neuropathy in 
a December 2004 VA treatment record; and a diagnosis of 
impotence at the veteran's October 2005 examination.  Because 
the medical evidence of record fails to show that the veteran 
was diagnosed with any of his service-connected secondary 
disabilities on the date of the liberalizing law, May 8, 
2001, an earlier effective date for these claims pursuant to 
38 C.F.R. § 3.114 is unavailable.




ORDER

An effective date earlier than May 26, 2004 for service 
connection for type II diabetes mellitus with diabetic left 
foot ulcer is denied.

An effective date earlier than May 26, 2005 for service 
connection for the complications of type II diabetes 
mellitus, namely diabetic retinopathy, cardiomyopathy, 
hypertension, diabetic nephropathy, bilateral peripheral 
neuropathy of the upper and lower extremities, and impotency 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


